IN THE COURT OF APPEALS OF IOWA

                                       No. 17-0631
                                   Filed July 18, 2018


DAYLE EDEN,
    Plaintiff-Appellant,

vs.

VAN BUREN COUNTY SHERIFF'S DEPARTMENT and VAN BUREN COUNTY, IOWA,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Van Buren County, Mary Ann Brown,

Judge.



      A former county employee appeals the grant of summary judgment in her wrongful

termination suit. AFFIRMED.




      Curtis R. Dial of Law Office of Curtis Dial, Keokuk, for appellant.

      Carlton G. Salmons of Macro & Kozlowski, L.L.P., West Des Moines, for appellees.



      Heard by Vaitheswaran, P.J., and Potterfield and Tabor, JJ.
                                                 2


TABOR, Judge.

           A former employee of the Van Buren County Sheriff’s Department challenges the

district court’s grant of summary judgment on her claim for wrongful discharge in violation

of public policy. The employee alleges the sheriff provided pretextual reasons for firing

her, and his actions violated public policy. Pretext or not, we conclude the employee’s

failure to show participation in a protected activity is fatal to her claim of wrongful

discharge, and the district court was correct in granting the employer’s motion for

summary judgment.

      I.      Facts and Prior Proceedings
           Dayle Eden worked for Van Buren County from 1988 until she was fired by Sheriff

Dan Tedrow on July 30, 2015. In a letter delivered to Eden that day, Tedrow identified

three acts to “justify the termination of [Eden’s] employment.” He accused Eden of the

following: (1) establishing a private password on the Van Buren County computer system;

(2) intentionally keeping confidential records at her home; and (3) intentionally deleting

computer files and an internet search history from a department computer. Tedrow

further alleged Eden’s actions were deceitful and intended to hide misconduct, which

compromised her ability to handle confidential matters.

           Eden sued the Van Buren County Sheriff’s Department and Van Buren County

(collectively, the county) on September 14, 2015, alleging Tedrow falsified the evidence

cited in the July 30 letter to justify her wrongful termination. On January 15, 2016, Eden

filed an amended petition claiming wrongful discharge from employment.1 The county

moved for summary judgment on the wrongful-discharge claim on May 11, stating Eden



1
    The other count of the amended petition alleged defamatory conduct by the sheriff.
                                                3


was an at-will employee who could be terminated at any time for any reason. The county

argued the discharge of an employee for specified reasons and not solely at the

employer’s discretion is within the recognized scope of the employment at-will rule.

       In her response, Eden claimed her discharge was not appropriate under the

employment at-will rule because she had been terminated for reasons violating Iowa

public policy. Eden asserted Sheriff Tedrow falsified evidence as justification for firing

her. This falsification, Eden argued, violated the “communal conscience” and public

policy of the State of Iowa in “matters of public health, safety, and general welfare.”

       After hearing argument from the parties, the district court denied the county’s

motion for summary judgment stating, “If in fact a jury were to determine that documents

were falsified, this would be a clear violation of public policy,” and finding material facts in

dispute barring the case from being decided as a matter of law.

       Before a jury trial began, the case was assigned to a different judge who revisited

the motion for summary judgment.           The district court determined for the lawsuit to

continue, “The employee must have engaged in activity compelling the need for protection

from wrongful discharge.” Unable to identify Eden’s participation in any activity which

would warrant protection from termination, the court granted the county’s motion for

summary judgment and dismissed the wrongful discharge claim.2

       Eden voluntarily dismissed the remaining defamation claim and appealed the

district court’s summary judgment order. The supreme court transferred the case to us.


2
  The county moved to dismiss this appeal based on references to matters outside the record,
specifically the judicial review order in Eden’s employment appeal board case. After Eden filed
an amended proof brief, the supreme court denied the motion to dismiss. The county renews its
motion to dismiss on appeal. We find a more appropriate remedy in striking any reference to the
district court’s judicial review findings and take no notice of the judicial review in reaching our
decision.
                                                4




   II.       Scope and Standard of Review

          We review a district court’s grant of summary judgment for correction of legal error.

Iowa R. App. P. 6.907; Theisen v. Covenant Med. Ctr., Inc., 636 N.W.2d 74, 78 (Iowa

2001). Summary judgment is appropriate where the entire record shows no genuine

issues of material fact. Iowa R. Civ. P. 1.981(3); Theisen, 636 N.W.2d at 78. We view

the record in a light most favorable to the nonmoving party. Lloyd v. Drake Univ., 686
N.W.2d 225, 228 (Iowa 2004).

   III.      Analysis

          Eden does not dispute she was an at-will employee in the Van Buren County

Sheriff’s Department. Iowa’s doctrine of at-will employment allows an employer to fire an

employee who is not under contract at any time for any lawful reason. Theisen, 636
N.W.2d at 79. So Eden’s argument her firing was unlawful must fit within an exception to

the at-will employment doctrine. Specifically, Eden argues the county violated public

policy by terminating her employment.

          Iowa law allows a cause of action when the employer’s discharge of an employee

violates a well-recognized and defined public policy of the state. See Springer v. Weeks

& Leo Co., 429 N.W.2d 558, 560 (Iowa 1988). To successfully plead the county violated

public policy, Eden must show all of the following:

                  (1) The existence of a clearly defined public policy that protects an
          activity.
                  (2) This policy would be undermined by a discharge from
          employment.
                  (3) The challenged discharge was the result of participating in the
          protected activity.
                  (4) There was lack of other justification for the termination.
                                              5

See Lloyd, 686 N.W.2d at 228.

       The public policy exception to the employment-at-will doctrine is narrow and

intended to balance the rights of the individual with the rights of others and the public at-

large. Jasper v. H. Nizam, Inc., 764 N.W.2d 751, 762-63 (Iowa 2009). A statutorily

protected activity must be the basis of a claim of wrongful-discharge in violation of public

policy. Id. at 762. Protected activities generally fall into four categories: (1) exercising a

statutory right or privilege; (2) refusing to commit an unlawful act; (3) performing a

statutory obligation; or (4) reporting a statutory violation. See id.; see also Ackerman v.

State, ___ N.W.2d ___, ___, 2018 WL 2999690, at *3 (Iowa 2018).

       Public policy supporting a claim of wrongful discharge must either state or clearly

imply the activity responsible for the employee’s firing is protected in the workplace.

Jasper, 764 N.W.2d at 765. Further, a court may not provide public policy protection to

an activity the legislature has not identified under a statutory scheme. Id. at 766.

       To prevail on her wrongful discharge claim, Eden must show she was engaged in

some activity warranting protection from an adverse employment action. See Rivera v.

Woodward Res. Ctr., 865 N.W.2d 887, 898 (Iowa 2015) (“[T]he plaintiff must show the

protected conduct was the determining factor in the adverse employment action.”

(emphasis added)); Fitzgerald v. Salsbury Chemical, Inc., 613 N.W.2d 275, 287 (Iowa

2000) (recognizing a dismissed employee must engage in conduct related to public policy

before the discharge can undermine that public policy). Our supreme court has also

recognized the need to protect employees who refuse to engage in activity which would

violate an established public policy. See Fitzgerald, 613 N.W.2d at 286 (concluding the

statutory public policy against committing perjury is sufficient to support protection to
                                                    6


provide truthful testimony). The common focus in both determinations is the nature of the

employee’s activity or conduct.

        The county argues Eden was fired for misconduct. Eden denies misconduct and

claims the sheriff invented pretextual reasons for firing her.3 Often a dispute regarding

an employee’s actions or inferences drawn from an employee’s conduct is a question of

fact and must be resolved by the jury. Id. at 289. But Eden’s assertion the sheriff relied

on pretext to justify her discharge is not the same as showing the employer’s action

infringed on her performance of a statutorily protected activity. See Teachout v. Forest

City Comm. Sch. Dist., 584 N.W.2d 296, 301 (Iowa 1998) (holding an employer’s action

must “have the effect of discouraging” publicly protected employee behavior).

        Eden’s counsel acknowledged at oral argument Eden was not terminated for

participating in a protected activity but nevertheless insists the sheriff acted improperly by

misrepresenting his reasons for firing her. Stated differently, Eden essentially contends

the county breached a covenant of good faith and fair dealing when it fired her. Iowa

does not recognize a breach of good faith and fair dealing as an exception to at-will

employment. See Fitzgerald, 613 N.W.2d at 281; Phipps v. IASD Health Servs. Co., 558
N.W.2d 198, 204 (Iowa 1997). Under the facts presented and viewed in a light most




3
  Other jurisdictions have decided pretextual reasons by themselves are not sufficient to warrant
protection of at-will employees under the public-policy exception. See, e.g., Wisehart v. Meganck,
66 P.3d 124, 128 (Colo. Ct. App. 2002) (“[L]aw will not punish a party for doing by misdirection
that which it has a right to do forthrightly.” (citation omitted)); Andress v. Augusta Nursing
Facilities, Inc., 275 S.E.2d 368, 369 (Ga. Ct. App. 1980) (“[A]llegations as to improper motive for
firing . . . are legally irrelevant and present no genuine issues of material fact.” (citations omitted));
Clark v. Acco Systems, Inc., 899 So. 2d 783, 787 (La. Ct. App. 2d Cir. 2005) (holding employer’s
reasons for termination immaterial in an at-will employment setting so long as termination was
not otherwise illegal under federal or state law); Mackenzie v. Miller Brewing Co., 623 N.W.2d
739, 750 (Wis. 2001) (finding at-will employment may be terminated for “good cause, no cause,
or morally wrong cause” without exposing the employer to liability under tort law).
                                             7

favorable to Eden, her contentions do not generate a material question of fact. See Iowa

R. Civ. P. 1.981(3); accord Linn v. Montgomery, 903 N.W.2d 337, 342 (Iowa 2017) (“A

genuine issue of material fact exists when reasonable minds can differ as to how a factual

question should be resolved.” (citation omitted)).

       Because Eden fails to show she participated in any activity warranting protection,

she fails to generate a material question whether her termination violated a public policy.

The district court was correct in granting the motion for summary judgment.

       AFFIRMED.